ORDER
The Disciplinary Review Board on June 23, 1997, having filed with the Court its decision concluding that MICHAEL A. CHA-SAN of GREENBROOK, who was admitted to the bar of this *9State in 1975, should be suspended from the practice of law for a period of three months, for violating RPC 1.15 (failure to safeguard funds of third persons), RPC 1.15(d) (failure to comply with the recordkeeping requirements of Rule 1:21-6), RPC 3.3(a)(1) (knowingly making a false statement of material fact to a tribunal) and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit, or misrepresentation);
And the Disciplinary Review Board having further concluded that on reinstatement to practice, respondent should submit to the Office of Attorney Ethics for a period of two years audits of his attorney books and records and should be required to complete ten hours of courses in professional responsibilities within two years;
And good cause appearing;
It is ORDERED that MICHAEL A. CHASAN is hereby suspended from the practice of law for a period of three months, effective July 15, 1998, and until further Order of the Court; and it is further
ORDERED that on reinstatement to practice, respondent shall submit to the Office of Attorney Ethics on a schedule to be determined by that office annual audits of the books and records required to be kept by Rule 1:21-6 for a period of two years, and until further Order of the Court; and it is further
ORDERED that respondent shall enroll in and successfully complete within two years of the filing date of this order ten hours of courses in the area of professional responsibility; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
*10ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.